Citation Nr: 0125090	
Decision Date: 10/23/01    Archive Date: 10/29/01

DOCKET NO.  99-20 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an increased evaluation for service-connected 
status post wrist fracture residuals, currently evaluated as 
10 percent disabling.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

M. Taylor, Associate Counsel


INTRODUCTION

The veteran had active service from March 1992 to March 1994.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 1998 rating decision of the Portland, 
Oregon, Department of Veterans Affairs (VA) Regional Office 
(RO), which continued a 10 percent disability evaluation for 
the veteran's status post left wrist fracture residuals.  The 
veteran perfected an appeal as to the issue of an increased 
evaluation for his left wrist disability.  


FINDING OF FACT

Residuals of a left wrist fracture are manifested by 
periarticular pathology, limitation of motion, pain and some 
functional impairment.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
residuals of a left wrist fracture, including on an 
extraschedular basis, have not been met.  38 U.S.C.A. §§ 
1155, 5107(b) (West 1991); 38 C.F.R. Part 4, §§ 4.40, 4.45, 
4.59, 4.71a, Diagnostic Code 5215 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service connection for residuals of a wrist fracture was 
granted in a 1994 rating decision.  A 10 percent evaluation 
was assigned.  On VA examination in May 1998, the veteran 
complained of constant left wrist pain, which radiates up his 
forearm and into his hand.  He also complained of increasing 
limited motion in the left wrist and weakness of the left 
hand.  The report of examination notes that he took no 
medication.  The veteran reported that he self-treated his 
left wrist condition with the application of ice daily, 
stretching and range of motion exercises.  Physical 
examination revealed tenderness over the left wrist, over the 
volar surface, medially, over the distal radius.  Range of 
motion of the wrist revealed flexion of 80 degrees on the 
right and 40 degrees on the left; extension of 90 degrees on 
the right and 80 degrees on the left; pronation of 90 
degrees, bilaterally; and supination of 90 degrees on the 
left and 80 degrees on the right.  Radial pulses were +2/4, 
bilaterally.  Grip strength was mildly decreased on the left.  
Sensory examination was 4/5 in the C8 distribution of the 
left hand.  X-ray examination revealed that the bony density 
was normal. Articular relationships appeared well preserved.  
There was some sclerosis of the proximal pole of the 
scaphoid, which was unchanged when compared to the prior 
examination, and was noted to may be related to prior trauma.  
No new findings were identified.  No fractures were seen.  
The impression was no significant interval change.  The 
diagnoses were status post fracture of the left wrist with 
open reduction/internal fixation and status post injury of 
the left wrist with decreased range of motion.  

In association with January 1999 notice of disagreement, the 
veteran provided photographs depicting positions of 
dorsiflexion of his left wrist.  He stated that he only had 
30 degrees of dorsiflexion in his left wrist.  He further 
stated that he had constant left wrist pain with increased 
pain on motion and lack of endurance, weakened movement, 
excess fatigability and incoordination.  He indicated that he 
had been a painter but had to change vocations as a result of 
his left wrist disability.  

In his October 1999 substantive appeal, VA Form 9, the 
veteran reported that he was a painter.  He stated that his 
left wrist movement was crucial to his work.  

Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (2001).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See 38 C.F.R. § 
4.2 (2001);
Francisco v. Brown, 7 Vet. App. 55 (1994).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2001).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
veteran undertaking the motion.  38 C.F.R. § 4.40 (2001).

The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45 (2001).  

The intent of the rating schedule is to recognize painful 
motion with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2001).

The Court has held that functional loss, supported by 
adequate pathology and evidenced by visible behavior of the 
veteran undertaking the motion, is recognized as resulting in 
disability.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 
38 C.F.R. §§ 4.10, 4.40, 4.45 (2001).

Limitation of dorsiflexion (extension) of either wrist to 
less than 15 degrees or limitation of palmar flexion of 
either wrist to a point in line with the forearm warrants a 
10 percent evaluation.  38 C.F.R. Part 4, Diagnostic Code 
5215 (2001).  

VCAA

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The new 
law also includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA is applicable to all claims 
filed on or after the date of enactment, November 9, 2000, or 
filed before the date of enactment and not yet final as of 
that date.  VCAA.  See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  In this case, even though the RO did not have 
the benefit of the explicit provisions of the VCAA, VA's 
duties have been fulfilled.  

First, VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  VCAA, 
(U. S. C. A. § 5102 and 5103); 66 Fed. Reg. 45,620 (Aug 29, 
2001) (to be codified as amended at 38 C. F. R. § 3.159 
(2001).  The record shows that the veteran was notified in 
the June 1998 rating decision of the reasons and bases for 
the denial of his claim.  He was further notified of this 
information in the July 1999 statement of the case.  By 
letter dated in October 2001, the RO notified the veteran 
that his appeal was under consideration by the Board and 
advised him of the opportunity for a personal hearing, and 
the procedures by which he could submit additional evidence.  
The Board concludes that the discussions in the June 1998 
rating decision, as well as in the statement of the case and 
the October 2001 letter, which were all sent to the veteran, 
informed him of the information and evidence needed to 
substantiate this claim and complied with VA's notification 
requirements.  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  VCAA, (U. S. 
C. A. § 5103A); 66 Fed. Reg. 45,620 (Aug 29, 2001) (to be 
codified as amended at 38 C. F. R. § 3.159 (2001)).  The 
veteran has not identified any available unobtained evidence 
that might aid his claim or that might be pertinent to the 
bases of the denial of this claim.  The Board notes that the 
veteran was afforded the opportunity for a hearing and to 
provide additional evidence.  In this case, the Board finds 
that VA has done everything reasonably possible to assist the 
veteran.  There is sufficient evidence of record to decide 
the claim properly.  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the veteran in this case.  Further 
development and further expending of VA's resources is not 
warranted.  

The Board notes that VA issued regulations to implement the 
VCAA in August 2001, 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  The amendments were effective November 9, 
2000, except for the amendment to 38 C.F.R. § 3.156(b), which 
is effective August 29, 2001.  Except for the amendment to 38 
C.F.R. § 3.156(a), the second sentence of 38 C.F.R. § 
3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), VA stated that 
"the provisions of this rule merely implement the VCAA and do 
not provide any rights other than those provided in the 
VCAA."  66 Fed. Reg. 45,629.  Accordingly, in general where 
the record demonstrates that the statutory mandates have been 
satisfied, the regulatory provisions likewise are satisfied.  

Analysis

The veteran's left wrist disability is evaluated as 
limitation of motion of the wrist under diagnostic code 5215.  
Under diagnostic code 5215, the maximum rating allowed for 
disability resulting from limitation of motion of the wrist 
is 10 percent.  This rating is applicable when there is 
limitation of motion of the wrist with dorsiflexion less than 
15 degrees or with palmar flexion limited in line with the 
forearm.  

The Board notes that on VA examination in May 1998, the he 
had left wrist extension of 80 degrees and flexion of 40 
degrees.  The veteran ahs asserted that he has pain, 
functional impairment and that dorsiflexion is limited to 30 
degrees.  Although this creates a conflict in the evidence, 
the conflict is not material to the decision. 

The veteran currently receives the maximum 10 percent rating.  
Therefore an increased rating under this provision is not 
available.  The 10 percent evaluation contemplates either the 
actual range of motion or the functional equivalent due to 
such factors as pain, weakness, incoordination or excess 
fatigability.  The Board notes that the veteran complained 
that left wrist pain that radiated into his left hand and 
forearm.  On x-ray examination, some sclerosis of the 
proximal pole of the scaphoid was noted.  However, a 10 
percent evaluation under diagnostic code 5215 contemplates 
pain associated with the wrist area and any other functional 
impairment.  As the file contains no evidence of ankylosis 
(favorable or unfavorable), a higher rating is not possible 
under diagnostic code 5214.  


The Board has specifically considered the guidance of DeLuca, 
8 Vet. App. at 202; 38 C.F.R. §§ 4.40 and 4.45 in making its 
determination.  However, the Court has specifically limited 
the applicability of DeLuca to limitation of motion.  See, 
Johnson v. Brown, 9 Vet. App. 7, 10-11 (1996).  Thus, since 
the veteran has been granted the maximum rating possible 
under Diagnostic Code 5215, the analysis required by DeLuca, 
supra, would not result in a higher schedular rating.  

The Board notes that the veteran is competent to state that 
his condition is worse or warrants a higher rating.  However, 
the training and experience of the medical personnel makes 
their findings more probative as to the extent of the 
disability.  Regardless, even if the Board accepts everything 
the veteran states as true, he remains in receipt of the 
maximum evaluation for his disability.  In sum, the evidence 
supports a 10 percent evaluation and no more and there is no 
doubt to be resolved.  38 U.S.C.A. § 5107(b), Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  

As shown above, the Board has considered all potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the veteran or his 
representative, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  In this case, the Board finds no other 
provision upon which to assign a higher rating.  

In addition, the Board does not find that consideration of an 
extraschedular rating under the provisions of 
38 C.F.R. § 3.321(b)(1) (2001) is in order.  The evidence 
failed to show that the veteran's left wrist disability has 
in the past caused marked interference with his employment, 
or that such has in the past or now requires frequent periods 
of hospitalization rendering impractical the use of the 
regular schedular standards.  Id.  While the veteran stated 
that his left wrist disability interfered with his employment 
as a painter, there is no medical opinion that the veteran is 
unemployable.  In fact, in his January 1999 notice of 
disagreement he indicated that he had changed vocations.  
Moreover, his October 1999 substantive appeal indicates that 
he was employed as a painter.  In sum, there is no competent 
opinion of record to the effect that the veteran's service-
connected left wrist disability results in marked 
interference with employment as to render impractical the 
application of the regular schedular standards.  Similarly, 
there is no evidence of frequent hospitalizations.

We conclude that the preponderance of the evidence is against 
the claim and there is no doubt to be resolved.


ORDER

An increased evaluation for status post wrist fracture 
residuals is denied.  



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

 

